t c memo united_states tax_court barry b kreisler petitioner v commissioner of internal revenue respondent docket no 17641-08l filed date barry b kreisler pro_se g roger markley for respondent memorandum opinion morrison judge the respondent whom we refer to here as the irs notified petitioner barry b kreisler that it intended to collect his income-tax liability by levy kreisler requested a pre-levy hearing with the irs appeals_office after the hearing he received an adverse determination from that office he has appealed that determination to this court we sustain the determination background we adopt the stipulation of facts that was executed by kreisler and the irs the original due_date of kreisler’s income-tax return was date kreisler was therefore required to pay his income-tax liability by date on date the irs credited kreisler’s income-tax liability with dollar_figure for prepayments made through withholding the filing deadline for the return was extended by the irs to date according to irs records kreisler filed his return on date he reported a tax_liability of dollar_figure sec_6072 provides that income-tax returns made on the basis of the calendar_year must be filed on or before apr of the following year unless otherwise indicated all section references are to the internal_revenue_code sec_6151 requires the taxpayer to pay the tax at the time fixed for filing the return without regard for any extension of time for filing the return sec_6081 authorizes the irs to extend the deadline for filing a return by months on date the irs assessed the following liabilities related to the tax_year a tax_liability of dollar_figure a late-payment penalty of dollar_figure an estimated-tax penalty of dollar_figure and interest of dollar_figure on date the irs assessed interest of dollar_figure on date the irs applied a tax_credit of dollar_figure to kreisler’s tax account for his income_tax on date kreisler filed a chapter bankruptcy petition on date the irs filed a proof_of_claim in date kreisler’s bankruptcy case was converted from chapter to chapter on date the irs applied a tax_credit of dollar_figure to kreisler’s tax account for his income_tax on date kreisler received a discharge on date the irs filed a second amended current proof_of_claim in the chapter case it asserted an unsecured priority claim under u s c sec_507 of dollar_figure the 4note that the amount assessed was the amount shown on the return dollar_figure and was not reduced by the dollar_figure of prepayments as explained in saltzman irs practice and procedure par pincite rev 2d ed when a taxpayer files a return showing that a tax is due if only partial payment is enclosed with the return the tax reported is assessed 5the dollar_figure is equal to percent x months x dollar_figure - dollar_figure 6the dollar_figure comprised year tax due of dollar_figure continued second amended current proof_of_claim also asserted an unsecured nonpriority claim of dollar_figure the dollar_figure was described on the second amended current proof_of_claim as penalty to date of petition on unsecured priority claims including interest thereon the second amended current proof_of_claim did not assert that the irs had a secured claim on date the irs mailed to kreisler a final notice_of_intent_to_levy and notice of your right to a hearing for income_tax for the year the notice stated that the irs intended to levy on kreisler’s property unless kreisler requested a pre-levy hearing or paid dollar_figure the dollar_figure comprised the following amounts dollar_figure assessed balance for income_tax for the year dollar_figure accrued interest on unpaid income_tax for the year dollar_figure late-payment penalty on unpaid income_tax for the year around date kreisler mailed a written request for a pre-levy hearing the request asserted that the irs had a continued assessed on date and interest on unpaid taxes accrued to the petition date of dollar_figure the record does not explain why the assessment_date was noted on the second amended current proof_of_claim as date instead of date the date noted on the irs transcript as the date of assessment preferred claim in the bankruptcy case of dollar_figure that the trustee held over dollar_figure in assets that the other preferred claims totaled only dollar_figure and that the irs would soon receive the full amount of its claim from the bankruptcy_estate the request asked the irs to refrain from levying it did not present any challenges to the amount of the income- tax_liability including interest and penalties it did not seek consideration of an offer-in-compromise or an installment_agreement after receiving the request for the hearing the appeals officer assigned to handle the hearing had numerous communications with kreisler and with kreisler’s representative kreisler and the appeals officer came to an understanding that the hearing would not concern the amount of his tax_liability interest or penalties rather the hearing would concern only the question of whether the irs should delay the levy because of the prospect that the irs priority claim might be paid_by the bankruptcy_estate on date the appeals officer met with kreisler and kreisler’s representative for the pre-levy hearing at the hearing the appeals officer advised for the first time that the irs would forbear from collecting the irs claim in bankruptcy pending the trustee’s release of funds from the estate but would require that a portion of the penalty and interest that it contended had accrued after the petition date be paid immediately in order to avoid collection action in lieu of immediate payment the appeals officer offered to enter into an installment_agreement as the appeals officer’s notes reflect the penalty and interest that were required to be paid amounted to dollar_figure the notes state that this dollar_figure comprised dollar_figure of interest computed from the discharge date of date until date and dollar_figure for the failure-to-pay penalty the notes indicate that the dollar_figure failure-to-pay penalty was computed as accruing until date because according to the appeals office’s calculations the maximum months was reached then however the irs contends in its brief that the dollar_figure had accrued from the bankruptcy discharge date of date until date kreisler did not agree with these amounts he asked for days to research whether these penalty and interest amounts were correct 7the parties stipulated so adams the appeals officer assigned to handle kreisler’s hearing and the petitioner and his representative attended a cdp hearing on date at which time so adams for the first time advised that the respondent would forebear from collecting the respondent’s claim in bankruptcy pending the trustee’s release of funds from the estate but would require that the penalty and interest she contended had accrued after the petition date be paid immediately in order to avoid collection action 8for every month that a taxpayer fails to pay the tax reported on a return the penalty increases by percent of the tax reported until the penalty reache sec_25 percent sec_6651 the appeals officer refused his request on date the appeals_office mailed to kreisler a notice_of_determination kreisler filed a timely petition with the tax_court at the time he filed the petition kreisler lived in illinois on date the bankruptcy court signed an agreed order allowing the irs’s unsecured priority claim of dollar_figure and its unsecured nonpriority claim of dollar_figure the tax_court case was tried on date as of the date of trial the administration of the bankruptcy_estate was ongoing and the tax_liability had not been paid discussion standard of review sec_6330 forbids the irs to levy until the irs notifies the taxpayer of the taxpayer’s right to a pre-levy hearing with the appeals_office at the pre-levy hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of collection actions and offers of collection alternatives which may include an installment_agreement sec_6330 9the filing of the bankruptcy petition by kreisler on date triggered an automatic_stay of all proceedings and actions against kreisler see u s c sec_362 including the commencement of any_tax court case concerning the tax_liability of kreisler for the tax_year see u s c sec_362 when kreisler received a discharge on date the automatic_stay was terminated see u s c sec_362 a taxpayer may contest the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax_liability in question and did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 oyer v commissioner tcmemo_2003_178 85_tcm_1510 affd 97_fedappx_68 8th cir for these purposes the underlying tax_liability includes penalties and interest 122_tc_1 following the hearing the appeals officer must make a determination that considers the issues raised by the taxpayer and other mandatory issues sec_6330 we have jurisdiction to review the appeals officer’s determination sec_6330 since the underlying tax_liability is not at issue we review the appeals officer’s determination for abuse_of_discretion 114_tc_604 abuse_of_discretion has been defined as determinations that were arbitrary capricious or without sound basis in fact or law 129_tc_107 analysis the only issue kreisler raised at the hearing was whether the appeals officer should decline to levy because of the prospect that the irs’s priority claim would be paid_by the bankruptcy_estate we do not believe that the decision against delaying the levy was an abuse_of_discretion first delaying the levy could have pushed back the date on which the irs would have collected the tax_liability that is because the levy could have resulted in collection of the liability sooner than the irs would have received assets in distribution from the bankruptcy_estate second delaying the levy would have reduced the number of ways in which the irs could seek collection the levy would operate against kreisler’s personal assetsdollar_figure by contrast the distributions by the bankruptcy trustee could occur only out of the assets of the bankruptcy_estate u s c secs requiring trustee to distribute property of the estate a property of estate is all property of debtor when debtor filed petition in this instance it was within the discretion of the appeals officer to attempt to collect the liability sooner rather than later and to attempt to use two methods of collection rather than one as recounted above the appeals officer proposed an installment_agreement under which the irs would decline to levy if kreisler would agree to pay postdischarge penalties and interest in installments kreisler refused this offer kreisler now charges that the appeals officer mishandled the installment_agreement offer by attaching to the offer the condition that 10a discharge_in_bankruptcy absolves the debtor of all personal liability u s c sec a however it does not discharge tax debts that arose years before bankruptcy u s c sec a a u s c sec_507 kreisler pay postdischarge penalties and interest and by refusing to allow him the opportunity to dispute his liability for the postdischarge penalties and interest how to analyze the appeals officer’s handling of its installment_agreement offer depends upon whether the offer is related to offers of collection alternatives which may include an installment_agreement see sec_6330 or is instead related to a challenge to the existence or amount of the underlying tax_liability see sec_6330 under either view the appeals officer did not err viewed as an issue related to an offer of collection alternatives the offer was handled appropriately by the appeals officer kreisler failed to indicate in his request for a hearing or in any communications with the appeals_office before the hearing that he wished to discuss an installment_agreement under these circumstances the appeals_office was within its discretion to make an installment_agreement offer on its own accord and to refuse to allow kreisler additional time to consider the offerdollar_figure to find fault in the conditions by which the appeals_office presented the installment_agreement offer for negotiation would discourage the appeal sec_11to the extent kreisler was requesting that the appeals officer postpone the levy wait until the bankruptcy case was closed and then at some future date consider issues related to the levy it was not an abuse_of_discretion for the appeals officer to refuse to delay the collection of tax through such a drawn-out procedure office from bringing up collection alternatives on its own initiative the purpose of collection-review procedures is to foster the appeals office’s consideration of alternatives to collection not to discourage such consideration alternatively if viewed as related to a potential challenge by kreisler to the existence or amount of his underlying tax_liability the installment_agreement offer was handled appropriately by the appeals officer by statute the appeals officer was required to consider any challenge by kreisler to the existence or amount of the underlying tax_liability see sec_6330 thus if kreisler had challenged the amount of his income-tax liability a challenge which could have encompassed at least some of his liability for penalties and interest the appeals officer would have been obliged to consider kreisler’s arguments we find that kreisler chose not to raise as an issue for the hearing his underlying tax_liability in his written request for a hearing kreisler did not discuss his tax_liability furthermore he reached an understanding with the appeals officer before the hearing that he would not challenge the liability as kreisler says in his reply brief the petitioner and his representative came fully prepared to address the only issue of which petitioner was aware-that the priority claim would be paid in full by the trustee and to again request that no action be taken to the detriment of the petitioner until the priority claim was paid kreisler chose to limit his issues before the appeals officer to only one thing he wanted the levy delayed until the bankruptcy_estate made payments to the creditors thus we are not authorized to consider the issue of his tax_liability sec_301_6330-1 a-f3 proced admin regs kreisler also complains that before the hearing the irs appeals officer failed to understand that the bankruptcy_estate had funds sufficient to pay the priority claim in full yet the appeals officer apparently agreed with kreisler during the hearing that the priority claim would be paid in full kreisler cannot complain that the appeals officer accepted kreisler’s own theory the real problem was that kreisler rested all his hopes on convincing the appeals officer to wait until the irs’s priority claim had been paid without taking action to collect kreisler’s other debts kreisler also argues that the irs erred by not pressing to receive payment of its priority claim by the bankruptcy trustee the first problem with this argument is that it is new kreisler never brought it up with the appeals_office therefore kreisler is barred from making the argument now see sec_301 f a-f3 proced admin regs second kreisler does not explain what the irs should have or could have done differently to protect its claim in the bankruptcy proceeding we therefore reject his argument we have considered all of kreisler’s other arguments and determined that they are irrelevant to whether the appeals_office abused its discretiondollar_figure to reflect the foregoing decision will be entered for respondent 12in making its determination the appeals_office had a duty to verify that the requirements of any applicable law or administrative procedure had been met see sec_6330 we are satisfied that the appeals_office did not err in performing this duty the appeals_office also had a duty to take into consideration whether the proposed levy balanced the need for efficient collection_of_taxes with the legitimate concern of kreisler that any collection action be no more intrusive than necessary see sec_6330 we are satisfied that the appeals_office did not err in performing this duty
